Citation Nr: 1210201	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  07-23 753	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a higher rating for degenerative disc disease of the lumbar spine, initially rated as 20 percent from January 7, 2006,  and as 40 percent disabling from April 18, 2010.

2.  Entitlement to an initial rating in excess of 20 percent for degenerative changes at C4-5.

3.  Entitlement to an initial rating in excess of 10 percent for right thigh radiculopathy.

4.  Entitlement to an initial rating in excess of 10 percent for left thigh radiculopathy.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active duty service from October 1973 to May 1975 and from March 2005 to January 2006.  He also had 6 months of active duty prior to October 23, 1973.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, in which the RO granted service connection for what it identified at the time as disc dehydration at L1-S1, awarding an initial disability rating of 20 percent, and for degenerative changes at C4-5, awarding an initial 20 percent disability rating.  The RO in Huntington, West Virginia, issued an additional rating decision in May 2007 awarding a separate noncompensable disability rating for radiculopathy of the right thigh.  In December 2007, the Louisville RO issued an additional rating decision awarding a separate noncompensable disability rating for radiculopathy of the left thigh.  In March 2008, the RO granted increased initial ratings, to 10 percent, for radiculopathy of the right and left thighs.

Both separate radiculopathy ratings were awarded as representative of symptoms due to the Veteran's service-connected degenerative disc disease of the lumbar spine.  During the course of the appeal process, the RO severed service connection for the disorders.  However, following the Board's April 2010 remand, the agency of original jurisdiction (AOJ) reinstated the 10 percent separate disability ratings for radiculopathy of the right and left thighs, effective as of the date the separate awards were originally made effective.  Thus, the 10 percent ratings have in essence been in effect since the initial award of service connection for radiculopathy of the right and left thighs.  As these separate ratings were awarded pursuant to Note 1 under the General Rating Formula for Diseases and Injuries of the Spine, which requires that the adjudicator "evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code."  38 C.F.R. § 4.71a (2011), the Board finds that the ratings for radiculopathy are intertwined with the issue developed for appeal of entitlement to higher ratings for disability of the low back.  The AOJ's June 2011 decision restoring the 10 percent ratings does not alter the fact that the original claims for higher ratings for the Veteran's low back and related disabilities are still pending.  Thus, the Board has characterized those issues as set forth above.

The Board remanded the case in April 2010 for further evidentiary development and adjudication.  The Board instructed the AOJ to seek to obtain records of the Veteran's ongoing treatment at the Lexington VA Medical Center, provide the Veteran with VA examination, and then re-adjudicate the claims.  The AOJ obtained the identified VA medical records and scheduled a VA examination, which was conducted in April 2010.  The Veteran was then provided a new rating decision and a supplemental statement of the case (SSOC) in June 2011, in which the AOJ awarded the Veteran a higher rating of 40 percent for what it re-characterized as degenerative disc disease of the lumbar spine, effective April 18, 2010; otherwise, the AOJ denied the Veteran's claims for higher ratings.  Thus, as to the issues decided herein, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in December 2009.  A transcript of the hearing has been associated with the Veteran's claims file.  

The decision below addresses the Veteran's claims for higher ratings for the aforementioned service-connected disabilities.  Adjudication of the question of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) is deferred pending completion of the development sought in the remand that follows the decision.


FINDINGS OF FACT

1.  For the period prior to April 18, 2010, the Veteran's degenerative disc disease of the lumbar spine was manifested by flexion of the thoracolumbar spine no worse than 50 degrees, even when pain is taken into consideration.

2.  From April 18, 2010, the Veteran's degenerative disc disease of the lumbar spine has been manifested by flexion of the thoracolumbar spine no worse than 30 degrees, even when pain is taken into consideration.

3.  The Veteran's degenerative changes at C4-5 have been manifested by flexion of the thoracolumbar spine no worse than 25 degrees, even when pain is taken into consideration.

4.  The Veteran's radiculopathy of the right thigh has been manifested by mild sensory symptoms.

5.  The Veteran's radiculopathy of the left thigh has been manifested by mild sensory symptoms.



CONCLUSIONS OF LAW

1.  For the period prior to April 18, 2010, the criteria for an initial rating in excess of 20 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5243 (2011).

2.  For the period from April 18, 2010, the criteria for a rating higher than 40 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5243 (2011).

3.  The criteria for an initial rating in excess of 20 percent for degenerative changes at C4-5 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5242 (2011).

4.  The criteria for an initial rating in excess of 10 percent for radiculopathy of the right thigh have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8521 (2011).

5.  The criteria for an initial rating in excess of 10 percent for radiculopathy of the left thigh have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8521 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, during the pendency of the appeal.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the Veteran to provide any evidence in the Veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action needed to render a decision on the claims decided herein has been accomplished.  

In this respect, through December 2006, October 2007, March 2008, and May 2008 notice letters, the RO notified the Veteran of the information and evidence needed to substantiate his claims.  Thereafter, the Veteran was afforded the opportunity to respond.  In addition, the Veteran was provided notice concerning the assignment of rating criteria and effective dates via the December 2006, October 2007, March 2008, and May 2008 notice letters.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claims, and has been afforded ample opportunity to submit such information and evidence.

The Board also finds that the December 2006, October 2007, March 2008, and May 2008 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned December 2006, October 2007, March 2008, and May 2008 notice letters.

The Board thus finds that "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  In this regard, the more detailed notice requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A have been met.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In addition, the Veteran was given the opportunity to respond following the December 2006, October 2007, March 2008, and May 2008 notice letters.  

The Board notes that VCAA notice is not required with respect to every aspect of a claim raised by a claimant.  If, for example, a Veteran files a claim for service connection for a disability, the claim is granted, and he files an appeal with respect to the rating assigned and/or effective date of the award, VA is not required to provide a new VCAA notice with respect to the matter of his entitlement to a higher rating and/or an earlier effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) (holding that when a claim for service connection has been proven, the purpose of § 5103(a) has been satisfied, and notice under its provisions has been satisfied).  The Board notes that after an appellant has filed a notice of disagreement as to the initial effective date or disability rating assigned-thereby initiating the appellate process-different, and in many respects, more detailed notice obligations arise, the requirements of which are set forth in 38 U.S.C.A. §§ 7105(d) and 5103A.  Id.  Here, the Veteran's claim for higher initial ratings fall within this pattern.  Thus, no additional VCAA notice was required with respect to the claims decided herein.  Furthermore, as to the initial rating claims, the Board finds the more detailed notice requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A have been met.  See Dingess/Hartman, supra.

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims decided herein.  Records from the Veteran's treatment at the Lexington VA Medical Center (VAMC) have been associated with the claims file.  In addition, the Veteran was provided VA examinations in December 2005, March 2007, October 2007, January 2008, June 2008, December 2008, and April 2010; reports of those examinations have been associated with the claims file.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are adequate, as they are predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran and his representative, and reflect that the examiners conducted full examination of the Veteran, including information necessary to apply the pertinent rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the claims decided herein has been met.  38 C.F.R. § 3.159(c)(4).  The Veteran has further been given the opportunity to submit evidence; he and his representative have provided written argument in support of his appeal, and he has testified before a Veterans Law Judge.  Neither the Veteran nor his representative has identified, and the record does not indicate, existing records pertinent to the claims decided herein that need to be obtained.  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required by 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.


II.  Analysis 

The Veteran contends that his service-connected degenerative disc disease of the lumbar spine is more disabling than reflected by the 20 percent rating initially assigned prior to April 18, 2010, and the 40 percent rating assigned thereafter.  The Veteran also contends that his service-connected degenerative changes at C4-5 are more disabling than reflected by the assigned 20 percent rating and that his service-connected radiculopathy of the right and left thighs is more disabling than reflected by the 10 percent rating assigned for each.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126.

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use).  See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In VA Fast Letter 06-25 (November 29, 2006), VA's Compensation and Pension Service noted that to properly evaluate any functional loss due to pain, examiners, at the very least, should undertake repetitive testing (to include at least three repetitions) of the joint's range of motion, if feasible.  It was determined that such testing should yield sufficient information on any functional loss due to an orthopedic disability.

In its June 2006 and June 2011 rating decisions, the agency of original jurisdiction (AOJ) evaluated the Veteran's degenerative disc disease of the lumbar spine in accordance with the criteria set forth in the General Rating Formula for Diseases and Injuries of the Spine, 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).  In the June 2006 decision, the AOJ assigned the Veteran an initial disability rating of 20 percent for degenerative disc disease of the lumbar spine.  In the June 2011 decision, the AOJ re-characterized the Veteran's lumbar spine disability as degenerative disc disease of the lumbar spine and increased the rating for the disability to 40 percent, effective April 18, 2010.  In addition, in the June 2006 decision, the AOJ evaluated the Veteran's degenerative changes of C4-5 in accordance with the criteria set forth in the General Rating Formula for Diseases and Injuries of the Spine, 38 C.F.R. § 4.71a, Diagnostic Code 5242, assigning an initial evaluation of 20 percent.  (Diagnostic Code 5003 requires that arthritis be evaluated on the basis of limitation of motion, if compensably disabling based on the effect of arthritis on the affected joints.  38 C.F.R. § 4.71a.)  The Veteran has also been assigned initial 10 percent disability ratings for radiculopathy of the thighs under 38 C.F.R. § 4.124a, Diagnostic Code 8521, for paralysis of the external popliteal nerve.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less, or, favorable ankylosis of the entire thoracolumbar spine.  A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243.

Following the criteria set forth in the General Rating Formula for Diseases and Injuries of the Spine, Note (1) provides:  evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  (Although the originating agency has awarded a separate compensable rating for radiculopathy of the right lower extremity as a result of the service-connected arthritis of the lumbar spine, the Veteran has not disagreed with the rating assigned.  Consequently, the Board has limited its decision to the rating for the spine itself.)

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3) provides that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4) requires that each range of motion measurement be rounded to the nearest five degrees.

Note (5) provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6) provides that disabilities of the thoracolumbar and cervical spine segments must be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Under current provisions for rating intervertebral disc syndrome, intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine as noted above, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

For evaluation of intervertebral disc syndrome, with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is assignable.  With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is assignable. With incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent rating is assignable.  Id.

For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id. 

As for neurological disabilities, evaluations are assigned based on whether the paralysis of a particular nerve is complete or incomplete.  Here, the Veteran has been evaluated for radiculopathy of the thighs associated with his service-connected degenerative disc disease of the lumbar spine under Diagnostic Code 8521, which addresses paralysis of the external popliteal nerve.  Neuritis and neuralgia of the external popliteal nerve incorporate the identical criteria.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8621, 8721.  Under Diagnostic Code 8521 for paralysis of the external popliteal nerve (common peroneal), a 10 percent rating is warranted for mild incomplete paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; a 30 percent rating is warranted for severe incomplete paralysis; and a 40 percent rating is warranted for complete paralysis.  Complete paralysis consists of foot drop and slight drop of the first phalanges of all toes, one cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  38 C.F.R. § 4.124a, Diagnostic Code 8521 (2011).

Relevant medical evidence consists of VA examinations conducted in December 2005, March 2007, October 2007, January 2008, June 2008, December 2008, and April 2010, as well as records of treatment the Veteran has received from the Lexington VAMC.  Report of VA examination conducted in December 2005 reflects that the Veteran reported pain in his cervical and lumbar spine.  Specifically, the Veteran reported stiffness in his neck and low back as well as pain and limitation of motion.  The examiner noted the Veteran's complaint that his neck and low back problems made working difficult, as he was limited in lifting.  Neurological examination was normal.  Physical examination revealed that the Veteran had difficulty rising from a seated position and vice versa.  The Veteran's cervical and lumbar spine was noted to have tenderness to palpation, but no muscle spasm was noted, and his gait was normal.  His range of motion of the cervical spine was found to be: flexion to 25 degrees, extension to 15 degrees, right lateral bending to 30 degrees, left lateral bending to 25 degrees, right rotation to 70 degrees, and left rotation to 60 degrees.  Pain was noted on motion, but no further limitation was found on repetitive motion.  Range of motion of the lumbar spine was found to be flexion to 75 degrees, extension to 30 degrees, lateral bending to 30 degrees bilaterally, and rotation to 45 degrees bilaterally.  Pain was also noted on motion, but no limitation due to repetitive motion was found.  Radiological examination revealed mild degenerative changes at C4-5 but was normal for the lumbar spine.  The examiner diagnosed the Veteran with degenerative changes at C4-5, bulging disc at C4-5, and dehydrated disc at C2-6.  The examiner also diagnosed dehydrated disc at L1-S1.  

At the Veteran's March 2007 VA examination, the Veteran complained of a small area of his right thigh that was numb as well as a larger area that experienced tingling and burning.  He also reported similar symptoms in a smaller area on his left thigh.  Neurological examination was normal, with the exception of decreased sensation to light touch on the thighs bilaterally.  No muscle atrophy was noted, and the Veteran's gait was noted to be antalgic due to an unrelated right knee condition.  The examiner diagnosed the Veteran with bilateral lumbar radiculopathy and opined that the right thigh disorder was secondary to his service-connected lumbar spine disability.  Similarly, the October 2007 VA examiner opined that the Veteran's left thigh disorder also developed secondary to his service-connected lumbar spine disability.

Report of VA examination conducted in January 2008 reflects that the Veteran reported pain in his cervical and lumbar spine.  Specifically, the Veteran reported stiffness in his neck and low back as well as pain and limitation of motion.  The Veteran reported occasional flare-ups, but no incapacitating episodes were noted.  He also complained of stiffness in his neck as well as decreased motion.  Physical examination revealed a normal gait, and the Veteran was noted to have tenderness to palpation in both the cervical and lumbar spinal muscles.  Neurological examination was normal, with the exception of decreased sensation to pinprick and light touch on the thighs bilaterally.  His range of motion of the cervical spine was found to be: flexion to 30 degrees, extension to 45 degrees, right lateral bending to 45 degrees, left lateral bending to 30 degrees, right rotation to 45 degrees, and left rotation to 30 degrees.  Pain was noted on motion, but no further limitation was found on repetitive motion.  Range of motion of the lumbar spine was found to be flexion to 70 degrees, extension to 30 degrees, lateral bending to 30 degrees bilaterally, and rotation to 30 degrees bilaterally.  Pain was also noted on motion, but no limitation due to repetitive motion was found.  The examiner diagnosed the Veteran with lumbar and cervical degenerative joint disease.  

Report of VA examination conducted in June 2008 reflects that the Veteran reported ongoing pain in his cervical and lumbar spine.  Specifically, the Veteran reported that his primary difficulty was with walking; he also noted that his physician had limited his lifting to ten pounds or less, which had caused him to lose his job.  He also complained of stiffness in his neck and low back as well as pain and limitation of motion.  The Veteran reported occasional flare-ups, but no incapacitating episodes were noted.  Neurological examination was normal, with the exception of decreased sensation of the thighs bilaterally.  His range of motion of the cervical spine was found to be:  flexion to 40 degrees, extension to 10 degrees, right lateral bending to 30 degrees, left lateral bending to 30 degrees, right rotation to 75 degrees, and left rotation to 45 degrees.  Pain was noted on motion, but no further limitation was found on repetitive motion.  Range of motion of the lumbar spine was found to be flexion to 70 degrees, extension to 30 degrees, lateral bending to 30 degrees bilaterally, and rotation to 30 degrees bilaterally.  Pain was also noted on motion, but no limitation due to repetitive motion was found.  The examiner diagnosed the Veteran with cervical and lumbar degenerative joint disease, with radiation to the thighs.  The examiner further noted that the Veteran's neck and back disorders rendered him unable to engage in physical employment but did not limit his ability to perform sedentary employment.  

Report of the December 2008 VA examination, which considered only the Veteran's lumbar spine disability, reflects the Veteran's complaints of pain in his lower back that radiated into his thighs, along with numbness and tingling in his thighs.  The Veteran further complained of stiffness and decreased motion in his low back that was worsened by walking.  Neurological examination was normal, with the exception of decreased sensation to light touch of the thighs bilaterally.  Range of motion of the lumbar spine was found to be flexion to 50 degrees, extension to 30 degrees, lateral bending to 30 degrees bilaterally, and rotation to 45 degrees bilaterally.  Pain was also noted on motion, but no limitation due to repetitive motion was found.  The examiner diagnosed the Veteran with lumbar degenerative disc disease and degenerative joint disease but found no radiculopathy.  The examiner further noted that the Veteran's back disorder caused significant effects on his ability to engage in physical employment but did not limit his ability to do sedentary employment.  

Pursuant to the Board's April 2010 remand, the Veteran again underwent VA examination on April 18, 2010.  Report of that examination reflects that the Veteran again reported ongoing pain in his cervical and lumbar spine.  Specifically, the Veteran reported that his primary difficulty was with walking; he also noted that his physician had limited his lifting to ten pounds or less, which had caused him to lose his job.  He also complained stiffness in his neck and low back as well as pain and limitation of motion.  He also stated that he experienced tingling, burning, and numbness in his thighs bilaterally.  Neurological examination was normal, with the exception of decreased sensation of the thighs bilaterally.  Tenderness to palpation of the cervical and lumbar spinal muscles was noted.  His range of motion of the cervical spine was found to be:  flexion to 25 degrees, extension to 25 degrees, right lateral bending to 35 degrees, left lateral bending to 20 degrees, right rotation to 80 degrees, and left rotation to 70 degrees.  Pain was noted on motion, but no further limitation was found on repetitive motion.  Range of motion of the lumbar spine was found to be flexion to 30 degrees, extension to 15 degrees, lateral bending to 20 degrees bilaterally, and rotation to 25 degrees bilaterally.  Pain was also noted on motion, but no limitation due to repetitive motion was found.  The examiner diagnosed the Veteran with cervical and lumbar degenerative disc disease, with bilateral meralgia paresthetica due to the lumbar spine disorder.  The examiner further noted that the Veteran's neck and back disorders had a severe impact on his ability to engage in physical employment and a moderate impact on his ability to do sedentary employment.  

In addition, the Veteran has received ongoing treatment for his complaints of pain in his cervical and lumbar spine and numbness and tingling in his thighs bilaterally.  He was first seen for complaints of neck and back pain in 2006 and underwent physical therapy for the disorders.  Similarly, he was first seen by VA treatment providers in December 2006 with complaints of pain and numbness in his right thigh.  The Veteran has also submitted a letter from his treating VA physician stating that he is limited occupationally to pushing, pulling, or lifting items weighing ten pounds or less.  The Veteran has also stated on multiple occasions, including at his December 2009 hearing before the undersigned Veterans Law Judge, that he experiences pain in his neck and low back, as well as continuous numbness in his thighs.  He has stated that this pain, as well as his physician's limitation of his lifting to ten pounds or less, has made him unable to find work. 

Regarding the Veteran's claim for an initial rating in excess of 20 percent for his service-connected degenerative disc disease of the lumbar spine for the period prior to April 18, 2010, the Board finds that the disability did not warrant a rating higher than the 20 percent initially assigned.  In this case, the Board finds that, for the period prior to April 18, 2010, the Veteran's flexion of the thoracolumbar spine was no worse than 50 degrees, which does not warrant a 40 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.  In particular, the Board notes that at the Veteran's December 2008 VA examination, he was noted to have flexion of the thoracolumbar spine to 50 degrees with some pain on motion.  Testing at VA examinations conducted in December 2005, March 2007, October 2007, January 2008, and June 2008 revealed flexion of 70 degrees or better.  As noted above, in VA Fast Letter 06-25, VA has determined that repetitive testing of a joint should yield sufficient information on any functional loss due to an orthopedic disability.  In this case, the Board has taken into consideration the Veteran's pain on flexion of the lumbar spine at his December 2008 examination and nevertheless finds that the Veteran's forward flexion of the lumbar spine is functionally limited to, at worst, the 50 degrees recorded by the VA examiner, given that no additional pain or other limitation was noted on repetitive motion.  The Board thus concludes that the range of motion and functional loss displayed by the Veteran at his VA examinations, most particularly the examination conducted in December 2008, does not warrant a higher rating for his lumbar spine disability prior to April 18, 2010.

In that connection, the Board notes that the Veteran did not display flexion of the thoracolumbar spine of 30 degrees or less at any time prior to April 18, 2010, even when considering pain on motion, to warrant a 40 percent rating.  Similarly, the Board also notes that there is no evidence that the Veteran's degenerative disc disease of the lumbar spine resulted in disability comparable to ankylosis to warrant a 50 or 100 percent disability rating at any point prior to April 18, 2010.  The Board acknowledges that the Veteran's VA examination has revealed painful motion of the lumbar spine.  However, as discussed above, the Board finds that any such pain and its effect on the Veteran's function is properly contemplated in the 20 percent rating initially assigned prior to April 18, 2010.  Therefore, the Board does not find that a rating higher than the 20 percent assigned prior to April 18, 2010, based on any additional functional loss under 38 C.F.R. §§ 4.40, 4.45, or 4.59, is warranted under the rating criteria.

As for the evaluation of the Veteran's service-connected degenerative disc disease of the lumbar spine for the period from April 18, 2010, the Board finds that the disability does not warrant a rating higher than the 40 percent currently assigned.  In that connection, the Board notes that a 40 percent rating is the highest available rating under the general rating formula when there remains some effective motion; to warrant a 50 percent rating or above, a diagnosis of ankylosis of the spine is required.  As noted above, the Veteran has not been shown at any time to have ankylosis; he is thus not entitled to a higher rating under the General Rating Formula for Diseases and Injuries of the Spine for the period from April 18, 2010.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

The Board has also considered the Veteran's degenerative disc disease of the lumbar spine under the rating criteria for intervertebral disc syndrome.  However, the evidence does not support a higher rating at any time during the appellate period.  In that connection, the Board notes that the Veteran reported at his January 2008 VA examination that he experienced incapacitating episodes totaling three days in the year prior to the examination.  As such, the Board finds that consideration of the Veteran's degenerative disc disease of the lumbar spine under the rating criteria for intervertebral disc syndrome does not result in a rating higher than 20 percent.  In this case, the evidence of record does not reflect neurological findings resulting in incapacitating episodes of at least two weeks' total duration during any 12-month period during the current appeal.

In sum, the evidence of record shows that, for the period prior to April 18, 2010, a rating in excess of the 20 percent initially assigned for the Veteran's service-connected degenerative disc disease of the lumbar spine was not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).  Similarly, for the period from April 18, 2010, a disability rating higher than the 40 percent currently assigned for the Veteran's service-connected degenerative disc disease is not warranted.  Id.

Turning to the Veteran's cervical spine disability, the Board finds that the Veteran's flexion of the cervical spine has been no worse than 25 degrees, even with consideration of pain on motion, which warrants no more than the 20 percent rating initially assigned under the General Rating Formula for Diseases and Injuries of the Spine.  This is so for the entirety of the appeal period.  In particular, the Board notes that at the Veteran's December 2005 and April 2010 VA examinations, he was noted to have flexion of the cervical spine to 25 degrees with some complaints of pain on motion; this was not further limited by repetitive motion.  VA examinations conducted in 2007 and 2008 revealed flexion of the cervical spine greater than 25 degrees.  As noted above, in VA Fast Letter 06-25, VA has determined that repetitive testing of a joint should yield sufficient information on any functional loss due to an orthopedic disability.  In this case, the Board has taken into consideration the Veteran's pain on flexion of the cervical spine at his December 2005 and April 2010 examinations and nevertheless finds that the Veteran's forward flexion of the cervical spine is functionally limited to, at worst, the 25 degrees recorded by the VA examiners in December 2005 and April 2010.  This is especially so given that no additional pain or other limitation was noted on repetitive motion.  The Board thus concludes that the range of motion and functional loss displayed by the Veteran at his December 2005 and April 2010 VA examinations does not warrant a higher rating for his cervical spine disability.

In that connection, the Board notes that the Veteran has not displayed flexion of the cervical spine of 15 degrees or less at any time, even when considering pain on motion, to warrant a 30 percent rating.  Similarly, the Board also notes that there is no evidence that the Veteran's degenerative changes at C4-5 have resulted in disability comparable to ankylosis to warrant a 50 or 100 percent disability rating.  The Board acknowledges that the Veteran's VA examination has revealed painful motion of the cervical spine.  However, as discussed above, the Board finds that any such pain and its effect on the Veteran's range of motion is properly contemplated in the 20 percent rating initially assigned.  Therefore, the Board does not find that a rating in excess of 20 percent based on any additional functional loss under 38 C.F.R. §§ 4.40, 4.45, or 4.59, is warranted under the rating criteria.

In sum, the evidence of record shows that an initial rating in excess of the 20 percent assigned for the Veteran's service-connected degenerative changes at C4-5 is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2011).  

The Board also finds that there are no other potentially applicable diagnostic codes by which to consider the Veteran's service-connected degenerative disc disease of the lumbar spine, or his degenerative changes at C4-5.  In this case, while there is radiological evidence of degenerative changes of the lumbosacral and cervical spine, the Veteran is being rated for limitation of motion of the lumbosacral and cervical spine associated with such degenerative changes.  Furthermore, the maximum rating otherwise allowable for arthritis in the absence of limitation of motion is 20 percent.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2011).  The Board also notes, as discussed above, that there is no evidence that the Veteran's degenerative disc disease of the lumbar spine or his degenerative changes at C4-5 have resulted in disability comparable to ankylosis at any time during the appeal period, rendering higher ratings under the current General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Code 5243 (2011) inappropriate.  The Board further finds that the Veteran is already in receipt of separate disability ratings for radiculopathy of the thighs, as discussed below.  Thus, the Board finds that no other separate rating for neurological disability is warranted.

The Board is cognizant, as discussed above, that the Veteran has complained of painful motion of his lumbar and cervical spine.  As noted above, in VA Fast Letter 06-25, VA has determined that repetitive testing of a joint should yield sufficient information on any functional loss due to an orthopedic disability.  Most recently, testing of the Veteran's cervical and lumbar spine in April 2010 revealed flexion of the lumbar spine to 30 degrees and extension to 15 degrees, and flexion of the cervical spine to 25 degrees, with extension to 20 degrees.  In this case, the Board has taken into consideration the Veteran's complaints of pain but finds, in light of the fact that the Veteran is being rated for limitation of motion of the lumbar and cervical spine under Diagnostic Codes 5242 and 5243, that any such pain and its effect on the Veteran's range of motion is contemplated in the ratings currently assigned.  Therefore, the Board does not find that ratings higher than those initially and currently assigned for the Veteran's lumbar and cervical spine disabilities based on any additional functional loss under 38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted under the rating criteria.

Regarding the Veteran's claim for higher ratings for his service-connected radiculopathy of the thighs, the Board finds that the Veteran's disability does not warrant ratings higher than the 10 percent ratings currently assigned for each.  Here, given the medical evidence of record, primarily the report of the Veteran's VA examinations, the Board finds that the disability picture presented by the Veteran's radiculopathy of the right and left thighs more nearly approximates the criteria required for the presently assigned 10 percent rating for mild incomplete paralysis, and that a higher rating is not warranted.  This is so because the evidence shows that the involvement is entirely sensory, and that no loss or impairment of function other than the diminished sensation to pinprick and touch has been identified as being related to the radiculopathy of the thighs.  In particular, the Board notes that the Veteran has consistently been found to have normal deep tendon reflexes and normal gait as well as normal muscle strength and tone.  Accordingly, the Board finds that a rating higher than the currently assigned 10 percent for radiculopathy of is not warranted, and the claims are denied.

In sum, the evidence of record shows that initial ratings in excess of the 10 percent assigned for the Veteran's service-connected radiculopathy of the thighs are not warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8521 (2011).  

In exceptional cases, where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to service-connected disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321 (2011).  The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  The first step is to determine whether the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  If so, the second step is to determine whether the Veteran's exceptional disability picture exhibits other related factors, such as marked interference with employment or frequent periods of hospitalization.  If the first two steps have been satisfied, the third step is to refer the claim to the under Secretary for Benefits or the Director of the Compensation and Pension Service for determination of whether an extra-schedular rating is warranted.

The above determination is based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's cervical and lumbar spine disability has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  In that connection, the Board finds that the symptoms of the Veteran's disabilities have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral is not warranted for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating.  See Thun, 22 Vet. App. at 115-16.

For all the foregoing reasons, the Board finds that an initial rating in excess of 20 percent for degenerative disc disease of the lumbar spine for the period prior to April 18, 2010, is not warranted; and for the period from April 18, 2010, a rating higher than the 40 percent currently assigned for the Veteran's degenerative disc disease of the lumbar spine is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5243 (2011).  The Board further finds that, for the entirety of the appeal period, the Veteran's service-connected degenerative changes at C4-5 warrant no more than the 20 percent disability rating initially assigned.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5242 (2011).  In addition, the Board finds that the Veteran's service-connected radiculopathy of the thighs warrants no more than the 10 percent initially assigned for each.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8521 (2011).  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims for higher ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an initial rating in excess of 20 percent for degenerative disc disease of the lumbar spine for the period prior to April 18, 2010, is denied.

Entitlement to a rating higher than 40 percent for degenerative disc disease of the lumbar spine from April 18, 2010, is denied.

Entitlement to an initial rating in excess of 20 percent for degenerative changes at C4-5 is denied.

Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right thigh is denied.

Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left thigh is denied.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim for entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated that, if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.

The Board acknowledges that under applicable criteria, a TDIU may be awarded where the schedular rating is less than total and when it is determined that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  Under § 4.16(a), if there is only one service-connected disability, it must be rated at 60 percent or more.  If there are two or more disabilities, at least one of those disabilities must be rated at 40 percent or more, and the total combined rating must be 70 percent or more.  Disabilities resulting from common etiology or a single accident, disabilities of one or both of the upper extremities or of the lower extremities, disabilities affecting a single body system, multiple injuries incurred in action, or multiple disabilities incurred as a prisoner of war may be considered as one disability in applying the provisions of § 4.16(a).  Despite these requirements, it is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  

The Court has stated that in order for a Veteran to prevail on a claim for a TDIU, the record must reflect some factor that takes his case outside of the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In adjudicating a claim for TDIU, the Board may not reject the Veteran's claim without producing evidence, as distinguished from mere conjecture.  See Friscia v. Brown, 7 Vet. App. 294 (1995).  In Friscia, the Court stated that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disabilities have on his ability to work.  

The Board notes that the Veteran is currently service connected for degenerative disc disease of the lumbar spine, rated as 40 percent disabling; degenerative changes at C4-5, rated as 20 percent disabling; chondromalacia patella with degenerative joint disease of the right knee, rated as 10 percent disabling; radiculopathy of the right thigh, rated as 10 percent disabling; radiculopathy of the left thigh, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; and hearing loss of the left ear, rated as noncompensably disabling.  The current combined evaluation for the Veteran's service-connected disabilities is 70 percent.  See 38 C.F.R. § 4.25 (2011).  Consequently, VA must determine whether the Veteran's service-connected disabilities, without consideration of his non-service-connected disabilities, combine to preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Here, the Board notes that the relevant evidence includes the Veteran's treatment records from VA treatment providers, as well as VA examinations provided to the Veteran most recently in April 2010.  At the April 2010 examinations, conducted separately to evaluate the Veteran's spine and radiculopathy disabilities, the examiners conducted evaluation of the Veteran's ability to work as impacted by each of his service-connected disabilities separately; however, the examiners did not make a determination as to whether the Veteran's service-connected disabilities, when considered together, render him unable to seek or maintain gainful employment.  In addition, the Veteran has stated to VA on multiple occasions, including at his December 2009 hearing, that he is unable to work due to his service-connected disabilities.  The Board notes further that no adequate VA examination has been conducted to assess the Veteran's current employability, based on both a thorough assessment of all his service-connected disabilities and his educational and occupational history and experience.

Upon review of the record, the Board finds that a medical examination and opinion are needed to decide the Veteran's claim for TDIU.  Thus, the Veteran must be scheduled for a VA examination, and the examiner requested to conduct examination of the Veteran and review of the medical evidence and provide a medical opinion addressing the question of whether the Veteran's service-connected disabilities, without consideration of his age or any non-service-connected disabilities, combine to make him unemployable.  See 38 U.S.C.A. § 5103A(d); Friscia v. Brown, 7 Vet. App. 294 (1995).  Such opinion must be based upon consideration of the Veteran's current medical condition as well as his documented history and assertions, to include employment history and education, and medical evidence associated with the record.  38 U.S.C.A. § 5103A.  

In view of the foregoing, the case is REMANDED for the following action:

1.  The AOJ must send the Veteran a VCAA-compliant notice letter requesting that he provide sufficient information and, if necessary, authorization to enable VA to obtain any additional pertinent evidence not currently of record.  The AOJ must explain the type of evidence VA will attempt to obtain as well as the type of evidence that is his ultimate responsibility to submit.  

2.  After the above action has been completed, the Veteran must be afforded a VA examination and advised by the AOJ that failure to report to any scheduled examination, without good cause, could result in a denial of his claim.  See 38 C.F.R. § 3.655(b) (2011).  The entire claims file, to include a complete copy of this remand, must be made available to the examiner designated to examine the Veteran.  The examiner must consider the severity of each of the Veteran's service-connected disabilities.  Report of the examination must include discussion of the Veteran's documented medical history and assertions.  In addition, the examiner must elicit from the Veteran and record for evaluation purposes a full work and educational history.

Following examination of the Veteran and review of the claims file, the examiner must offer an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran's service-connected degenerative disc disease of the lumbar spine, degenerative changes at C4-5, chondromalacia patella with degenerative joint disease of the right knee, radiculopathy of the right thigh, radiculopathy of the left thigh, tinnitus, and hearing loss of the left ear combine to preclude substantially gainful employment that is consistent with the Veteran's education and occupational experience.  A thorough explanation for the opinion must be provided.

3.  The adjudicator must ensure that the examination report complies with this remand and the questions presented in the examination request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After completing the requested actions and any additional notification and/or development deemed warranted, the TDIU claim must be adjudicated in light of all pertinent evidence and legal authority.  If the benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

Thereafter, the case should be returned to the Board for further appellate review, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


